Opinion issued November 10, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-00057-CV
———————————
Mark Johnson,
Appellant
V.
Lisa C. Coppel, individually and as
independent administrator of the estate of Joan J. Counts, Appellee

 

 
On
Appeal from Probate Court No. 3
Harris
County, Texas

Trial Court Case No. 362,660-402
 

 
MEMORANDUM OPINION
Appellant, Mark Johnson, appeals from the
trial court’s granting of summary judgment against all claims he brought
against appellee, Lisa C. Coppel.
Johnson brought suit against Coppel asking the trial court
to declare certain deeds void due to forgery. 
Coppel brought two counterclaims of Declaratory Judgment Action to Quiet
Title and Action to Remove Cloud from Title. 
Coppel filed a motion for summary judgment against Johnson’s
claims.  The trial court granted Coppel’s
motion and ordered that “Coppel’s motion for summary judgment against Mark
Johnson pursuant to Rule 166a and Rule 166a(i) for all claims made by Mark S.
Johnson in this cause is in all things GRANTED.”  The order does not address Coppel’s claims
against Johnson or in any other way suggest finality.
On September 27, 2010, the Clerk of the Court issued a
letter to Johnson stating that it appeared that the judgment from which he was
appealing was not final.  The Clerk of
the Court gave Johnson 20 days to respond to show that this Court had
jurisdiction over the appeal.  Johnson
did not respond.
The general rule, with a few mostly statutory exceptions,
not present here, is that an appeal may be taken only from a final judgment.  Lehmann
v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).  “A judgment is final for purposes of appeal if
it disposes of all pending parties and claims in the record . . . .”
 Id.
 Here, the judgment being appealed is not
final because it does not dispose of Coppel’s claims against Johnson.  Accordingly, we are without jurisdiction to
consider the appeal.  
We dismiss the appeal for want of jurisdiction.
 
                                                                   Per
Curiam
 
Panel consists of Justices Keyes, Higley, and Bland.